FOR BOARD APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant x Filed by a Party Other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)). xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material under §240.14a-12 LASERCARD CORPORATION (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form,
